Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (pure data manipulation) without significantly more. The claim(s) recite(s) taking data, finding differences with unspecified other data, and merely updating and generating different data sets. This judicial exception is not integrated into a practical application because there is no output, or use by the data indicative of integration into a practical application; improving the function of a computer or to any technology or technical field.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The method claims are directed to mere data manipulation and updating of values in data sets, and there is no indication that this is more than any mere mathematical processing.  Claims 11-20 implement the method in a computer readable medium with a processor, but this is merely implementing the mathematical process on a generic computer, and not significantly more.  
So, with regards to 101, in consideration of step 1, it is a process.   
Consideration step 2A, is it a judicial exception? Yes, it is an abstract idea, and there are no meaningful limits on the judicial except, as, again, it is purely manipulating data with no practical application. 
Consideration step 2B, is the claim, as a whole, when analyzed, directed to significantly more than an abstract idea.  It is not, as stated above, it manipulates data, and mere execution on a generic computer does not amount to significantly more. 

Further the dependent claims do not add any meaningful weight to the claims in a way that would overcome the 101 rejection, as they merely add steps to the abstract idea of data manipulation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "a second validation score" in the claims.  There is insufficient antecedent basis for this limitation in the claim.  The second validation score is specifically used in a key part of the data manipulation of the claim but is unclear from where this second validation score is derived.  Correction is required. 
Claims 2-10 and 12-20 inherit this rejection based on dependency. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648